Citation Nr: 9935156
Decision Date: 12/17/99	Archive Date: 02/08/00


Citation Nr: 9935156       
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  96-30 108      )      DATE
       )
       )

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a fracture of the left distal 
femur with degenerative joint disease and post-operative 
meniscectomy and partial synovectomy, currently evaluated as 
30 percent disabling.

2.  Whether a claim of entitlement to service connection for 
a left hip disorder, as secondary to service-connected 
residuals of a fracture of the left distal femur with 
degenerative joint disease and post-operative meniscectomy 
and partial synovectomy, is well grounded.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

DECISION TO VACATE

The veteran had active military service from September 1954 
to February 1958.  These issues arose from a March 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, that denied 
the above-noted claims.

On December 8, 1997, the veteran testified at a personal 
hearing before a Member of the Board.  He provided the Board 
Member with a private clinical record, dated December 1, 
1997, and waived RO consideration.  The Board issued a 
decision on May 20, 1998, which denied the above-noted claims 
without consideration of the newly submitted evidence. 

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  38 C.F.R. § 20.904(a) (1999).  
Because the evidence provided by the veteran at his hearing 
in December 1997 was not considered in the May 20, 1998, 
Board decision, the Board concludes the veteran was denied 
due process of law.

In view of the foregoing, and to accord the veteran due 
process, the May 20, 1998, Board decision which adjudicated 
the issues of entitlement to a disability rating in excess of 
30 percent for service-connected residuals of a fracture of 
the left distal femur with degenerative joint disease and 
post-operative meniscectomy and partial synovectomy and 
whether a claim of entitlement to service connection for a 
left hip disorder, as secondary to service-connected 
residuals of a fracture of the left distal femur with 
degenerative joint disease and post-operative meniscectomy 
and partial synovectomy is well grounded is VACATED. 


ORDER

The May 20, 1998, Board decision which adjudicated the issues 
of entitlement to a disability rating in excess of 30 percent 
for service-connected residuals of a fracture of the left 
distal femur with degenerative joint disease and post-
operative meniscectomy and partial synovectomy and whether a 
claim of entitlement to service connection for a left hip 
disorder, as secondary to service-connected residuals of a 
fracture of the left distal femur with degenerative joint 
disease and post-operative meniscectomy and partial 
synovectomy is well grounded is hereby VACATED. 


             
       P.M. DILORENZO
       Acting Member, Board of Veterans' Appeals


Citation Nr: 9815524
Decision Date: 05/20/98    

DOCKET NO. 96-30 108 DATE

On appeal from the Department of Veterans Affairs Regional Office in New Orleans,
Louisiana

THE ISSUES

1. Entitlement to an increased evaluation for a left knee disability, currently evaluated as 30
percent disabling.

2. Entitlement to service connection for a left hip replacement, as secondary to a service
connected left knee disorder.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1954 to February 1958.

This case arises before the Board of Veterans' Appeals (Board) on appeal from a rating
decision of March 1996, from the New Orleans, Louisiana, Regional Office (RO) of the
Department of Veterans Affairs (VA).

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his left knee disability has worsened and warrants an evaluation in
excess of the currently assigned 30 percent. He further contends that his hip replacement was
necessitated by deterioration caused by his service connected left knee disability. He
specifically contends that his left hip was arthritic and fractured much more easily as a result
of this. He claims that but for this weakening he would not have fractured his hip, and would
not have required left hip replacement.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104 (West 1991 & Supp.
1998), has reviewed and considered all of the evidence and material of record in the veteran's
claims file. Based on its review of the relevant evidence in this matter, and for the following
reasons and bases, it is the decision of the Board that the preponderance of the evidence is
against his claim for an increased rating for a left knee disability. His claim for secondary
service connection for left hip replacement is not well grounded and is therefore denied.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the veteran's claim has been
developed.

2. The veteran's left knee disability is manifested by limitation of motion, pain with weather
changes and on impact, difficulty standing or sitting for long periods of time, and complaints
of instability with no objective findings.

3. No medical evidence or opinion has been presented which attributes or etiologically
connects the veteran's subcapital fracture of the left femur and subsequent left hip
replacement, to his service connected left knee disability.

CONCLUSIONS OF LAW

1. The criteria for an increased rating for a left knee disability are not met. 38 U.S.C.A. 1155,
5107 (West 1991); 38 C.F.R. 3.321, 4.71a Diagnostic Codes 5256, 5257, 5261 (1997).

2. The veteran has not submitted evidence of a well-grounded claim for entitlement to service
connection for a left hip replacement as secondary to a service connected left knee disability.
38 U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Entitlement to an increased evaluation for a left knee disability currently evaluated as 30
percent disabling.

Generally, claims for increased evaluations are considered to be well grounded. A claim that a
condition has become more severe is well grounded where the condition was previously
service connected and rated, and the claimant subsequently asserts that a higher rating is
justified due to an increase in severity since the original rating. Proscelle v. Derwinski, 2
Vet.App. 629, 632 (1992).

The Board is satisfied that all relevant facts pertaining to the left knee disability have been
properly developed. There is no indication that there are additional pertinent records which
have not been obtained. No further assistance to the appellant is required to comply with the
duty to assist mandated by 38 U.S.C.A. 5107.

The appellant claims that his left knee disability has worsened and warrants an increased
disability rating. Disability evaluations are determined by the application of a schedule of
ratings which is based on average impairment of earning capacity. Separate diagnostic codes
identify the various disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4.

The percentage ratings in the SCHEDULE FOR RATING DISABILITIES represent as far as
can practicably be determined the average impairment in earning capacity resulting from such
disabilities and their residual conditions in civil occupations. 38 C.F.R. 4.1 (1997). Moreover,
each disability must be considered from the point of view of the veteran working or seeking
work. 38 C.F.R. 4.2 (1997).

Where there is a question as to which of two evaluations shall be applied, the higher
evaluation will be assigned if the disability picture more nearly approximates the criteria
required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. 4.7 (1997).

Service connection for a left knee disability was granted via a rating decision of June 1992. A
30 percent evaluation was assigned. It was noted that the veteran underwent open reduction
and internal fixation following a fracture of his left distal femur. Following service he
developed left knee trouble and twice underwent arthroscopic surgery.

In February 1992, the veteran's private physician reported that he will eventually require total
left knee replacement. Conservative measures were expected to be used for the present
because of the veteran's young age.

The report of a VA examination, conducted in September 1995, shows the veteran
complaining of occasional pain in the left distal femoral region. He reported chronic diffuse
left anterior knee pain, aggravated with weather changes, climbing, excessive bending of the
left knee and sitting, standing or ambulation in excess of one hour. He reported stiffness of
the left knee with frequent crepitus, but no swelling, locking or buckling.

Objective findings showed the veteran ambulatory with a mild limp and no cane. The
diagnosis given was status post fracture of the left distal femur with open reduction and
internal fixation. Status post arthroscopic medial meniscectomy and partial synovectomy of
the left knee and post traumatic degenerative joint disease of the left knee with residual
disability.

The Board notes the veteran's testimony at his personal hearing, conducted in October 1996.
The veteran stated that his left knee had begun giving way on him. He reported pain with
weather changes and pain if he bumps his knee. He stated that he could not move his knee
more than 90 degrees and that it makes loud noises when moved. He reported stiffness when
he gets up to walk. He reported that he has been told that there is a lot of lateral movement in
his left knee.

The report of a VA examination, conducted in November 1996, shows the veteran
complaining of pain in his left knee and the left knee giving way sometimes. He did not
report falling due to knee weakness or the knee giving way. He reported that he was unable to
participate in active outdoor activities due to left knee pain.

Objective evaluation showed no swelling, deformity or other impairment of the knee,
including subluxation, lateral instability, non-union with loose motion, or malunion. The
diagnoses included degenerative joint disease of the left knee and old fracture of the left distal
femur.

The Board notes the testimony of the veteran at his personal travel board hearing, conducted
in December 1997. He stated that he had not had treatment for his knee disability for 3 years
and that he took over the counter medication for pain. He reported that his left knee gives
way without warning. He stated that he sometimes wears a soft brace for sports activities and
that he cannot bend his knee past 90 degrees. He stated that his left knee is tender and gives
him pain if he bumps it. He reported that he could stand for about 1-2 hours.

The veteran's left knee disability is currently evaluated under 38 C.F.R. 4.71a Diagnostic
Code 5257. Diagnostic Code 5257 provides for a 10 percent rating for impairment of the knee
with subluxation or lateral instability which is considered to be slight. A 20 percent rating is
assigned if there is moderate instability or subluxation. A 30 percent rating is assigned if there
is severe instability or subluxation. The veteran's left knee disability is currently evaluated as
30 percent disabling, the highest evaluation available under Diagnostic Code 5257.

In order to be assigned a schedular rating in excess of 30 percent there would have to a
finding that the veteran's left knee disability resulted in ankylosis of the knee, under
Diagnostic Code 5256, or that the veteran's leg had extension limited to 30 degrees, under
Diagnostic Code 5261. There is no medical evidence of record which indicates that the
veteran's left knee is ankylosed. Likewise there is no evidence which shows that his left leg
extension is limited to 30 degrees. The Board finds that there is no provision in the rating
schedule upon which an increased rating for the left knee disability could be based.

The record does not show that the RO expressly considered referral of this case to the Chief
Benefits Director or the Director, Compensation and Pension Service, for the assignment of an
extraschedular rating under 38 C.F.R. 3.321(b)(1) (1997).

The United States Court of Veterans Appeals (Court) has recently held that the Board is
precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 3.321(b)(1)
in the first instance; however, the Board is not precluded from considering whether referral to
the appropriate first-line official is required. The Board is still obligated to seek out all issues
that are reasonably raised from a liberal reading of documents or testimony of record and to
identify all potential theories of entitlement to a benefit under the law and regulations. Floyd
v. Brown, 9 Vet.App. 88 (1996).

The Court has also held that the Board must address referral under 38 C.F.R. 3.321(b)(1) only
when circumstances are presented which the Director of VA's Compensation and Pension
Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet.App. 218, 227
(1997). Having reviewed the record with these holdings in mind, the Board finds no basis for
action on the question of the assignment of an extraschedular rating.

2. Entitlement to service connection for a left hip replacement as secondary to a service
connected left knee disability.

The threshold question that must be resolved with regard to each claim is whether the
appellant has presented evidence that each claim is well grounded; that is that the claim is
plausible. If he or she has not, the appeal fails as to that claim, and the Board is under no
duty to assist him or her in any further development of that claim, since such further
development would be futile. 38 U.S.C.A. 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.
App. 78 (1990).

An appellant has, by statute, the duty to submit evidence that a claim is well grounded. The
evidence must "justify a belief by a fair and impartial individual" that the claim is plausible.
38 U.S.C.A. 5107(a) (West 1991). In Tirpak v. Derwinski, 2 Vet.App. 609 (1992), the United
States Court of Veterans Appeals (Court) held that the appellant in that case had not presented
a well- grounded claim as a matter of law. The Court pointed out that "unlike civil actions,
the Department of Veterans Affairs (VA) benefits system requires more than an allegation; the
claimant must submit supporting evidence." Tirpak, at 611.

The evidentiary assertions by the appellant must be accepted as true for the purposes of
determining whether a claim is well grounded, except where the evidentiary assertion is
inherently incredible or beyond the competence of the person making the assertion. See King
v. Brown, 5 Vet.App. 19 (1993).

In this case, evidentiary assertions as to the claim for benefits pursuant to 38 U.S.C.A. 1151
are beyond the competence of the appellant. Espiritu V. Derwinski, 2 Vet.App. 492 (1992).
The appellant cannot meet his initial burden of proof for purposes of determining that his
claim is well grounded by relying on his own opinion as to medical matters. Grottveit v.
Brown, 5 Vet.App. 91, 93 (1993).

The veteran contends that his left hip began to deteriorate as a result of his left knee injury.
He believes that this degenerative joint disease caused his bones to become more susceptible
to breaking. He believes that were it not for this degeneration he would not have broken his
hip in a fall from a bicycle in April 1994.

The report of a VA examination, conducted in April 1992, shows X- ray evidence, and a
diagnosis of degenerative joint disease of the left hip. A rating decision, dated in December
1996, granted service connection for degenerative joint disease and assigned a 10 percent
rating.

Private medical records, dated in April 1994, show the veteran undergoing an open reduction
and internal fixation of the left hip. Records from August 1994 show the veteran having three
screws removed from his hip. Records from September 1994 show the veteran doing well
with no sign of aseptic necrosis.

A VA X-ray examination, conducted in March 1995, showed mild degenerative changes of
the hip joint. The diagnosis was possibility of aseptic necrosis or avascular necrosis. Private
medical records from April 1995 show X-ray evidence of flattening of the head of the left
femur with narrowing of the joint space and early deformity. Private medical records, dated in
April 1995, show the veteran undergoing left total hip arthroplasty.

The report of a VA examination, conducted in November 1996, shows the veteran reporting
that he believed his fractured hip was attributable to weakening of the bones due to arthritis.
The examiner specifically disagreed with the veteran's theory. The diagnosis given was
fracture of the left hip complicated with avascular necrosis of the femoral head and left hip
replacement as a result of this.

The Board notes the veteran's testimony at his two personal hearings, conducted in October
1996 and December 1997. He reiterated his earlier contentions that his service connected left
knee injury caused degenerative joint disease in his left hip. He believed that this arthritis of
the left hip caused his bones to become more susceptible to breaking. He contended that this
is the reason he fractured his left femur in a bicycle accident and that he was entitled to
secondary service connection for his hip replacement.

He also noted that he was seen by a chiropractor in the mid 1980's. He stated that the
chiropractor took X-rays of his left hip and pointed out degeneration of the joint. He
contended that this chiropractor stated that the degenerative joint disease of the left hip was
attributable to the left knee disability. He stated that he did not remember the chiropractor's
name. He stated that he would attempt to obtain these records, but evidently was not able to
obtain them.

The Board concludes that he has failed in his duty to submit "evidence" which would "justify
a belief by a fair and impartial individual," that his claim is plausible. See Tirpak, 2 Vet.App.
at 611. The Court has held that lay assertions of medical causation cannot constitute evidence
to render a claim well grounded. See Grottveit t v. Brown, 5 Vet.App. 91, 93 (1993). See also
Barfield v. Brown, 5 Vet.App. 8, 9 (1993); Espiritu v. Derwinski, 2 Vet.App. 492, 494
(1992).

The RO has conceded that the veteran's left knee disability caused his left hip degenerative
joint disease. Service connection for that disability, degenerative joint disease of the left hip,
has been granted. The veteran's contention that this degenerative joint disease caused his bone
to break more easily is not supported by any medical evidence or opinion. The physician who
conducted the most recent VA examination specifically disagreed with this theory. Since there
is no competent, credible evidence of medical causality or contribution, the claim is not well
grounded.

ORDER

Entitlement to an increased evaluation, in excess of 30 percent, for a left knee disorder, is
denied. Entitlement to service connection for a left hip replacement, as secondary to a service
connected left knee disability, is denied.

M. W. GREENSTREET Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 & Supp. 1998), a
decision of the Board of Veterans' Appeals granting less than the complete benefit, or
benefits, sought on appeal is appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed with the agency of
original jurisdiction on or after November 18, 1988. Veterans' Judicial Review Act, Pub. L.
No. 100-687, 402, 102 Stat. 4105, 4122 (1988). The date which appears on the face of this
decision constitutes the date of mailing and the copy of this decision which you have received
is your notice of the action taken on your appeal by the Board of Veterans' Appeals.







 


